Exhibit 10.15 FIRST AMENDMENT TO FACILITY LEASE AGREEMENT This First Amendment to Facility Lease Agreement (“First Amendment”)is entered into as of the 27th day of October, 2016, between MRT of Kentfield CA-LTACH, LLC, a Delaware limited liability company (“Landlord”) and 1125 Sir Francis Drake Boulevard Operating Company, LLC, d/b/a Kentfield Rehabilitation and Specialty Hospital, a Delaware limited liability company and wholly owned subsidiary of Vibra Healthcare, LLC (“Tenant”). RECITALS: WHEREAS, Landlord and Tenant are parties to that certain Facility Lease Agreement dated August 1, 2014 (the “Facility Lease”).
